                 Case 3:14-cv-02346-JCS Document 533 Filed 02/03/21 Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          February 03, 2021


       No.:                 21-15193
       D.C. No.:            3:14-cv-02346-JCS
       Short Title:         David Wit, et al v. United Behavioral Health


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case 3:14-cv-02346-JCS Document 533 Filed 02/03/21 Page 2 of 3




                   UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                  FEB 03 2021
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 DAVID WIT; NATASHA WIT;                      No. 21-15193
 BRIAN MUIR; BRANDT PFEIFER, on
 behalf of the Estate of his deceased wife,
                                              D.C. No. 3:14-cv-02346-JCS
 Lauralee Pfeifer; LORI FLANZRAICH,
 on behalf of her daughter Casey              U.S. District Court for Northern
 Flanzraich; CECILIA HOLDNAK, on              California, San Francisco
 behalf of herself, her daughter Emily
 Holdnak; GARY ALEXANDER, on his              TIME SCHEDULE ORDER
 own behalf and on behalf of his
 beneficiary son, Jordan Alexander;
 CORINNA KLEIN; DAVID
 HAFFNER, on behalf of themselves and
 all others similarly situated,

              Plaintiffs - Appellees,

 LINDA TILLITT; MARY JONES,

              Intervenor-Plaintiffs -
 Appellees,

   v.

 UNITED BEHAVIORAL HEALTH,

              Defendant - Appellant.



The parties shall meet the following time schedule.

Wed., February 10, 2021       Appellant's Mediation Questionnaire due. If your
                              registration for Appellate CM/ECF is confirmed after
       Case 3:14-cv-02346-JCS Document 533 Filed 02/03/21 Page 3 of 3

                            this date, the Mediation Questionnaire is due within
                            one day of receiving the email from PACER
                            confirming your registration.
Mon., April 5, 2021         Appellant's opening brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.
Wed., May 5, 2021           Appellees' answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: John Brendan Sigel
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
